--------------------------------------------------------------------------------

Exhibit 10.5
 
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
 
This FIRST AMENDMENT to the Employment Agreement by and between W. GALEN HOBBS,
JR. (the “Executive”) and FIRST NATIONAL BANK OF GEORGIA F/K/A WEST GEORGIA
NATIONAL BANK (the “Bank”) is entered into by the parties thereto on this 31st
day of December, 2008.
 
W I T N E S S E T H
 
WHEREAS, the parties entered into that certain employment agreement effective on
or about July 11, 2005 (the “Agreement”).
 
WHEREAS, the parties desire to amend the Agreement to comply with the final
regulations issued under Section 409A of the Internal Revenue Code.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree, effective as of January 1, 2009, to amend the Agreement as
follows:
 
1.           By deleting the existing Section 1.9(ii) of the Agreement and
substituting therefor the following:
 
“(ii)         Change in Effective Control.  A change in effective control of
WGNB that occurs on the date that either:
 
(A)           any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of WGNB
possessing 35 percent or more of the total voting power of the stock of WGNB; or
 
(B)           a majority of the members of the Board of WGNB is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of such Board prior to the date of the appointment
or election.”
 
2.           By deleting the existing Section 1.18 of the Agreement and
substituting therefor the following:
 
“1.18       Termination Date shall mean the effective date of the Executive’s
termination of employment.”
 
3.           By adding the following to the end of the existing Section 3.5 of
the Agreement:
 
“Such monthly allowance will be paid on a monthly basis.”
 
4.           By adding the following new Section 3.9:
 
 
 

--------------------------------------------------------------------------------

 
 
“3.9         Rules Governing Reimbursements and In-Kind Benefits.  All expenses
eligible for reimbursement described in this Agreement must be incurred by the
Executive during the Term of this Agreement (or, with respect to Section 5.2(c),
during the period specified thereunder) to be eligible for reimbursement. All
in-kind benefits described in this Agreement must be provided by the Bank and/or
WGNB, as applicable, during the Term of this Agreement. To the extent any such
reimbursement or in-kind benefit is taxable to the Executive, the amount of
reimbursable expenses incurred, and the amount of in-kind benefits provided, in
one taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits provided, in any other taxable year. Each category of
reimbursement shall be paid as soon as administratively practicable, but in no
event shall any such reimbursement be paid after the last day of the calendar
year following the calendar year in which the expense was incurred. Neither
rights to reimbursement nor in-kind benefits are subject to liquidation or
exchange for other benefits.”
 
5.           By deleting the last two sentences of the existing Section 5.2(c)
and substituting therefore the following:
 
“In addition, if the Executive or his eligible qualified beneficiaries have
elected COBRA continuation coverage under the Bank’s group health plan and any
one of them becomes eligible for COBRA continuation coverage beyond the initial
18-month period due to a second qualifying event, the Executive shall be
entitled to a reimbursement for the cost of such COBRA continuation coverage,
provided that the Executive or the applicable qualified beneficiary must elect
such coverage and pay the applicable premium.”
 
6.           By deleting the last two sentences of the existing Section 5.3(c)
and substituting therefore the following:
 
“In addition, if the Executive or his eligible qualified beneficiaries have
elected COBRA continuation coverage under the Bank’s group health plan and any
one of them becomes eligible for COBRA continuation coverage beyond the initial
18-month period due to a second qualifying event, the Executive shall be
entitled to a reimbursement for the cost of such COBRA continuation coverage,
provided that the Executive or the applicable qualified beneficiary must elect
such coverage and pay the applicable premium.”
 
7.           By adding the following to the end of the existing Section 5.3(d)
of the Agreement:
 
“In the event that any payment or benefit is required to be reduced pursuant to
this Section, the portions of amounts paid or benefits provided latest in time
will be reduced first and if portions of the amounts to be paid or benefits to
be provided at the same time must be reduced, noncash benefits will be reduced
before cash payments.”
 
8.           By adding the following new Sections 5.8 and 5.9:
 
 
2

--------------------------------------------------------------------------------

 
 
“5.8         Specified Employee.  Notwithstanding the timing of payment under
Article 5, if the Executive is determined to be a ‘specified employee’ as
defined in Code Section 409A, then to the extent necessary to avoid the
imposition of tax on the Executive under Code Section 409A, any payments that
are otherwise payable to the Executive within the first six (6) months following
the effective date of the Executive’s termination of employment, shall be
suspended (without interest) and paid on the first day of the seventh month
following the such effective date.
 
5.9           Separation from Service.  References to termination, termination
of employment, resign, resignation or similar terms hereunder shall mean a
‘separation from service’ within the meaning of Treasury Regulations Section
1.409A-1(h).”
 
Except as provided herein, the terms of the Agreement shall remain in full force
and effect.
 
IN WITNESS WHEREOF, the Executive and the Bank have each executed and delivered
this First Amendment as of the date first above written.
 

  EXECUTIVE:          
 
By:
/s/ W. Galen Hobbs, Jr.          W. GALEN HOBBS, JR.  

 

 
FIRST NATIONAL BANK OF GEORGIA
F/K/A WEST GEORGIA NATIONAL BANK
         
 
By:
/s/ H.B. Lipham, III             Name:   H.B. Lipham, III             Title: CEO
         

 
 
3